DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 7 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,809,487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 7 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,364,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 7 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,464,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art fail to disclose or suggest with sufficient specificity a glass composition comprising required components: SiO2, Al2O3, B2O3, Na2O, MgO, ZrO2, and SnO2 and optional components: Li2O and K2O as recited in the instant claims, where the compositional components result in a the recites relationships, specifically where the relationship : (R2O+R’O-Al2O3-ZrO2)-B2O3 is from -15 to 4 mol% .
As to claim 12, the prior art fail to disclose or suggest with sufficient specificity a glass composition comprising required components: SiO2, Al2O3, B2O3, Na2O, MgO, and SnO2 and optional components: Li2O and K2O as recited in the instant claims, where the compositional components result in a the recites relationships, specifically where the relationship : (R2O+R’O-Al2O3-ZrO2)-B2O3 is from -15 to 4 mol%.
The closest prior art is deemed to be US 2003/0109370 A1 by Ikenishi et al. Ikenishi et al. disclose a similar composition but does not teach the relationship (R2O+R’O-Al2O3-ZrO2)-B2O3 is from -15 to 4 mol%.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
12 February 2022